Citation Nr: 1416856	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lymphoma (Waldenstrom's macroglobulinemia) due to ionizing radiation, for purposes of accrued benefits. 

2.  Entitlement to service connection for chronic renal failure, claimed as kidney damage, secondary to a service-connected disability, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran, and C.B.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned Veterans Law Judge was held in Washington, D.C. in September 2009, and a transcript of the hearing is of record. 

In January 2010, the Board denied the Veteran's claims, and he appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In January 2011, the Court granted a Joint Motion for Remand and vacated the January 2010 Board decision.  The Board remanded the appeal for additional development in May 2011.  In August 2011, the Board was advised that the Veteran died in April 2011, and his appeal was dismissed by the Board in September 2011.  The Veteran's widow has since been substituted as the appellant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389 § 212, 122 Stat. 4151 (2008) codified at 38 U.S.C.A. § 5121A.  

In July 2012, the Board remanded the appeal for further development.  As there has not been substantial compliance with the Board's remand directives, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that her husband's lymphoma (Waldenstrom's macroglobulinemia) was caused by exposure to ionizing radiation from the atomic bombs dropped on Hiroshima and Nagasaki in August 1945, while he was on the island of Okinawa, where he had arrived in April 1945 and departed in October 1945. 

At a hearing in September 2009, the Veteran recalled that he saw dust particles on rocks while on patrol on Okinawa several days after the explosions, which he believed was contaminated with ionizing radiation.  He also submitted numerous articles on the subject of nuclear blasts, radiation exposure, weather conditions in the Pacific in 1945, and opinions from three private physicians to the effect that his Waldenstrom's macroglobulinemia was caused by radiation exposure in service.  Also of record is a letter dated in September 2009 from Professor E.S. to the Veteran stating that Okinawa received levels of fallout similar to Japan in August 1945.  

In July 2012, the Board remanded the appeal for development consistent with 38 C.F.R. § 3.311(a), which provides that in all claims in which it is established that a radiogenic disease first became manifest after service, and was not manifest to a compensable degree within any applicable presumptive period under 38 C.F.R. § 3.307  or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  

As the development required under the procedures set forth at 38 C.F.R. § 3.311(a) has not been completed, such must be accomplished on remand prior to adjudication of the remaining claims.  

The Board also notes that the appellant's secondary service connection claim for chronic renal failure (for purposes of accrued benefits) cannot be decided until the remaining service connection claim for lymphoma is adjudicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must complete the appropriate development of the appellant's claim under 38 C.F.R. 3.311, to specifically include: 

a)  Referring the case to the Under Secretary for Health, who must prepare a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).  

The Board emphasizes that the determination of whether the Veteran was located at Hiroshima or Nagasaki has already been settled in the negative.  The critical question to be answered is how much radiation the Veteran was in fact exposed to during active service, including, in pertinent part, his service in Okinawa from April 1945 to October 1945. 

b)  If there is a material difference between an estimate of a dose, from a credible source, submitted by or on behalf of a claimant, and dose data derived from official military records, the estimates and supporting documentation must be referred to an independent expert, selected by the Director of the National Institutes of Health, who must prepare a separate radiation dose estimate for consideration in adjudication of the claim. 38 C.F.R. § 3.311 (a) (3).

c)  The Under Secretary for Benefits then should be asked to offer a conclusion as to whether the claimed disability resulted from exposure to radiation in service.  38 C.F.R. § 3.311(b); 38 C.F.R. § 3.311(c)

2.  After the above development has been completed, the case should be reviewed, any additional development should be accomplished as may become indicated, and both claims on appeal should be readjudicated.  If any benefit sought remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



